IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                  r.D      (S3
                                                                                  c=

STATE OF WASHINGTON,                                                                      rn
                                                 No. 75862-4-1                                   -11
                     Respondent,                                                   C:,           r
                                                                                          c.n rn
                                                                                          =17.
          V.                                     DIVISION ONE
                                                                                           c-)
                                                                                           cD
D.V.-D., Jr.,                                    UNPUBLISHED OPINION
B.D. 11/16/00,

                    Appellant.                   FILED: November 20, 2017


      PER CURIAM — D.V.-D., Jr., appeals a juvenile court conviction for First

Degree Attempted Rape of a Child. D.V.-D.'s court-appointed attorney has filed a

motion to withdraw on the ground that there is no basis for a good faith argument on

review. Pursuant to State v. Theobald, 78 Wn.2d 184,470 P.2d 188 (1970), and

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493(1967), the

motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the'record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses;[4]the court--not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. D.V.-D's counsel on appeal filed a brief

with the motion to withdraw. D.V.-D. was served with a copy of the brief and

informed of the right to file a statement of additional grounds for review. D.V.-D. did

not file a statement of additional grounds for review.
                                               •



No. 75862-4-1/2


       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1. Did the trial court abuse its discretion in allowing the State to amend the

information on the day of trial?

       2. Did the admission of D.V.-D's statements to officer McKay violate his right

against self-incrimination?

       3. Did the trial court abuse its discretion in admitting the victim's child hearsay

statements?

       4. Did the trial court abuse its discretion by allowing the State, in anticipation

of an attack on a witness, to bolster that witness's credibility on direct examination?

       5. Did prosecutorial misconduct deny D.V.-D. a fair trial?

       The potential issues raised by counsel are wholly frivolous. Counsel's motion

to withdraw is granted and the appeal is dismissed.


                                   For the court:

                                                    1
                                                    )
                                                    ?-e

                                                      MOI

                                              2